

117 HR 5325 IH: End Government Shutdowns Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5325IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mr. Balderson (for himself and Mr. Waltz) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo amend title 31, United States Code, to provide for automatic continuing resolutions.1.Short titleThis Act may be cited as the End Government Shutdowns Act.2.Automatic continuing appropriations(a)In GeneralChapter 13 of title 31, United States Code, is amended by inserting after section 1310 the following new section:1311.Continuing appropriations(a)(1)If any appropriation measure for a fiscal year is not enacted before the beginning of such fiscal year or a joint resolution making continuing appropriations is not in effect, there are appropriated such sums as may be necessary to continue any program, project, or activity for which funds were provided in the preceding fiscal year—(A)in the corresponding appropriation Act for such preceding fiscal year; or(B)if the corresponding appropriation bill for such preceding fiscal year did not become law, then in a joint resolution making continuing appropriations for such preceding fiscal year.(2)(A)Appropriations and funds made available, and authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be at a rate of operations not in excess of the lower of—(i)100 percent of the rate of operations provided for in the regular appropriation Act providing for such program, project, or activity for the preceding fiscal year;(ii)in the absence of such an Act, 100 percent of the rate of operations provided for such program, project, or activity pursuant to a joint resolution making continuing appropriations for such preceding fiscal year; or(iii)100 percent of the annualized rate of operations provided for in the most recently enacted joint resolution making continuing appropriations for part of that fiscal year or any funding levels established under the provisions of this Act,for the period of 120 days. After the first 120-day period during which this subsection is in effect for that fiscal year, the applicable rate of operations shall be reduced by 1 percentage point. For each subsequent 90-day period during which this subsection is in effect for that fiscal year, the applicable rate of operations shall be reduced by 1 percentage point. The 90-day period reductions shall extend beyond the last day of that fiscal year. (B)If this section is in effect at the end of a fiscal year, funding levels shall continue as provided in this section for the next fiscal year.(3)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the date on which the applicable regular appropriation bill for such fiscal year becomes law (whether or not such law provides for such program, project, or activity) or a continuing resolution making appropriations becomes law, as the case may be.(b)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.(c)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such program, project, or activity for such period becomes law.(d)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—(1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period..(b)Clerical AmendmentThe table of sections of chapter 13 of title 31, United States Code, is amended by inserting after the item relating to section 1310 the following new item:1311. Continuing appropriations..